Citation Nr: 1510481	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from March 1965 to April 1967 and from August 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  Since the time of the decision on appeal, original jurisdiction has been transferred to the RO in Indianapolis, Indiana.

The Veteran appeared at a hearing before a local hearing officer at the RO in December 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran believes that MDS is related to his exposure to Agent Orange (AO) while in Vietnam.  His service personnel records demonstrate that he had service in Vietnam.  While MDS is not on the list of presumptive diseases associated with exposure to AO, the Veteran has provided medical treatise evidence showing a possible association between exposure to benzene, which is a component of AO, and MDS.

In February 2014, the Board remanded this matter for an examination by an "appropriate medical specialist," ordering that "[t]he claims folder and all other pertinent records should be made available for review" by the examiner, and asking that the examiner opine as to whether it is at least as likely as not that MDS "is related to the Veteran's period of service, to include any exposure to AO while in Vietnam."

In June 2014, VA contracted with an outside organization, Logistics Health Incorporated, for an examination.  The examiner - a nurse practitioner - opined that MDS was at least as likely as not incurred in or caused by service.  She went on to stated that the "Veteran had no issues related to the claimed condition prior to military service," and that the "[o]nset of the condition was during service, documented in Service Medical Records."

It was determined either by the RO or the AMC that the June 2014 opinion was inadequate, both due to the total lack of underlying rationale consistent with the record (service treatment records contain no evidence of in-service onset), and because it was not offered by an appropriate medical specialist.  A follow-up examination was ordered, and conducted by a VA hematology and oncology specialist in July 2014.  The opinion offered, however, was limited to the matter of secondary service connection - a theory of entitlement not raised by the Veteran or the record - and did not address whether the claimed disorder was directly related to service, to include Agent Orange exposure.

In arriving at this conclusion, the examiner stated that they were unable to review medical treatise evidence provided by the Veteran which suggests a possible association between exposure to benzene - which is a component of Agent Orange - and MDS.  The examiner also stated that the lack of review of such treatise information would "not affect the final medical opinion because the guide lines for the opinion are fixed . . . by the National Institute of Science under a 1991 Act of Congress and are made available to the Secretary VA.  The peripheral 'providers' do not have option to change things after reading treatises."

Merely because a condition is not one subject to presumptive service connection does not foreclose proof of direct service connection, i.e., that the condition was caused by service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  In this regard, a negative nexus conclusion based solely on the National Institute of Sciences Agent Orange Updates is not an adequate opinion because such updates depend, at least in part, on whether there is inadequate or insufficient evidence to determine whether an association exists between exposure to Agent Orange and a given disease.  See 72 Fed. Reg. 32,395 (June 12, 2007).

The Board has a duty to insure compliance with the terms of its remand orders.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Thus, by failing to address the matter of direct causation, the July 2014 VA examination failed to substantially comply with the Board's February 2014 remand directives, and a new VA examination opinion must be provided.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran's claims file for review by an appropriate medical specialist to assist in determining the nature and etiology of any current MDS.  The claims folder and all other pertinent records should be made available for review and the examiner should note such review in his/her report.  The examiner should render the following opinion:

Is it at least as likely as not (50 percent probability or greater) that any current MDS is related to the Veteran's period of service, to include any exposure to AO while in Vietnam?  

A complete and detailed rationale must be provided, and the examiner must specifically comment on the applicability of medical treatises submitted by the Veteran.

2.  After completing all indicated development, readjudicate the claim for service connection for MDS light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




